Citation Nr: 0314051	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  93-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1992 rating decision in which 
the RO denied the veteran's claim of entitlement to a rating 
in excess of 20 percent for service-connected hypertension.  
The veteran filed a notice of disagreement in July 1992, and 
a statement of the case (SOC) was issued in August 1992.  The 
veteran submitted a substantive appeal in September 1992, in 
which he requested a hearing before RO field personnel.  The 
requested hearing was held in November 1992; a copy of the 
transcript of that hearing is of record.  

Following a July 1995 remand, in December 1997, the Board 
entered a decision denying the veteran's claim for an 
increased rating.  The veteran appealed that decision to the 
United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).  In June 1998, the Office of the VA General Counsel 
filed a motion for remand (Secretary's motion).  In the 
Secretary's motion, which was not opposed by the veteran, 
counsel noted that, during the pendency of the veteran's 
appeal, the portion of the VA rating schedule pertaining to 
disorders of the cardiovascular system had been amended 
effective January 12, 1998, and that the veteran was entitled 
to have his disability evaluated under the more favorable of 
the old and new criteria.  See Schedule for Rating 
Disabilities, The Cardiovascular System, 62 Fed. Reg. 65207-
65224 (1997) (codified at 38 C.F.R. § 4.104); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The motion 
requested that the Court vacate the Board's December 1997 
decision, and remand the matter on appeal for purposes of 
reexamination, as deemed appropriate, and for readjudication 
of the claim consistent with the Court's decision in Karnas.  
The motion further requested that the veteran be permitted to 
submit additional evidence and argument in support of his 
claim, and that the Board be required to set forth adequate 
reasons or bases for its findings of fact and conclusions of 
law.  By order dated in July 1998, the Court granted the 
Secretary's unopposed motion, vacated the Board's December 
1997 decision, and remanded the case to the Board.

In September 1998, the Board remanded the matter to RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  Per the 
Board's instruction, the RO readjudicate the claim, but 
continued the denial (see January 2003 and March 2003 
supplemental SOCs (SSOCs)).  Hence, this matter has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has, to the extent 
possible, been accomplished.  

2.  The veteran's hypertension is not currently manifested by 
blood pressure readings that show diastolic pressure 
predominantly 120 or more, and there is no evidence of any 
significant symptoms associated with hypertension.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertension, under either the former or revised applicable 
rating criteria, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Code (DC) 7101 
(as in effect prior to and since January 12, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the September 1998 Board remand and the 
January and March 2003 SSOCs, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Notably, in the March 2003 
SSOC, the RO addressed VA's new regulatory criteria 
pertaining to cardiovascular disorders, including 
hypertension, pursuant to Board remand instructions.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim and 
(as evidenced by, e.g., the May 2002 RO letter soliciting 
information and/or evidence), have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
By letter of October 1998, the RO indicated that it could 
assist the veteran in obtaining relevant military, VA, and 
private medical records, if the veteran provided adequate 
information to locate records and submitted written 
authorization.  The RO also advised the veteran that he could 
submit additional argument, evidence, and/or comment with 
respect to the old and new schedular rating criteria.  
Furthermore, the RO informed the veteran that he was entitled 
to a hearing on the matter.  In a May 2002 letter, the RO 
notified the veteran of his rights in the VA claims process, 
to include obtaining VA and private medical records.  Even 
though such letter referred to a "service connection" 
claim, it also noted the veteran's ongoing claim for an 
increased rating for service-connected hypertension.  

The Board also finds that all necessary development has been 
accomplished, to the extent possible.  The veteran has 
undergone several VA examinations, in October 1995, January 
1997, and May 2000 (pursuant to September 1998 Board remand 
instruction), the reports of which are of record.  While 
following a statement from the veteran as to his symptoms, 
the RO scheduled the veteran for yet another examination in 
March 2003; the veteran failed to report to that examination.  
The RO obtained pertinent treatment records from the Lebanon, 
Coatesville, and Philadelphia VA Medical Centers (VAMCs), the 
only identified sources of VA medical treatment.  The RO 
obtained private medical records from Presbyterian Medical 
Center of Philadelphia, Graduate Hospital, Eugenia Hospital, 
Belmont Center (Einstein Healthcare Network), Abington 
Memorial Hospital, and City Avenue Hospital, and the 
veteran's records from the Social Security Administration 
(SSA).  

Furthermore, the RO duly notified the veteran of negative 
results in obtaining identified evidence.  In a February 1996 
response to an RO inquiry, Germantown Hospital indicated that 
the records of medical treatment could not be located.  The 
veteran was notified of the negative reply by SSOC of 
September 1996.  The Allegheny Hospital (also called the 
Medical College of Pennsylvania) informed the RO on two 
occasions that no records were available, and the veteran was 
notified by the January 2003 SSOC.  According to the 
veteran's statement received in December 2000, all relevant 
medical evidence has been submitted or obtained by the RO.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready for consideration on the merits.

I.  Factual Background

Historically, in October 1986, the RO granted service 
connection for hypertension, evaluated as 20 percent 
disabling.  The Board confirmed the 20 percent evaluation for 
service-connected hypertension in an April 1990 decision.  At 
that time, the Board determined that the veteran's 
hypertension was manifested by diastolic blood pressure 
levels of predominantly less than 120.

The evidence of record includes VA medical records of 
treatment in 1990.  According to the records, the veteran was 
treated for hypertension on occasion, with blood pressure 
readings ranging from 128/84 to 142/108 (systolic/diastolic).  

The veteran underwent VA examination in September 1990.  The 
VA examiner reported that the veteran's cardiovascular system 
was normal.  Blood pressure readings of 145/130, 145/125, and 
145/120 were recorded.  The VA examiner diagnosed high blood 
pressure.

In February 1992, the veteran submitted a statement 
indicating that his service-connected hypertension disability 
had worsened, and that he suffered severe headaches as a 
result.  He requested a VA examination, and identified the 
Coatesville VA Medical Center (VAMC) as a source of medical 
treatment.

According to records obtained from the Coatesville VAMC, 
dated from February to March 1992, the veteran was 
hospitalized for psychiatric treatment.  During his hospital 
stay, the veteran's hypertension was evaluated.  The veteran 
complained of headaches and felt he needed additional 
medication for hypertension.  Blood pressure readings of 
130/90 (systolic/diastolic) and 130/95 were recorded.  The 
veteran's heart rate was 60, and his pulse rate was 16.  The 
evaluating VA physician determined that the veteran had mild 
to moderately elevated blood pressure, and increased the 
veteran's antihypertensive medication dosage.  Later, the VA 
physician determined that additional medication for blood 
pressure control was not required since the prescribed dosage 
successfully lowered the veteran's blood pressure.  

The RO subsequently obtained private medical records from 
Graduate Hospital.  According to the records, the veteran was 
admitted in June 1992 for complaints of syncope.  On 
admission, the veteran's vital signs included a blood 
pressure reading of 120/84, 120/90, 130/90, 120/70, 120/74, 
and 143/105 by auto cuff.  Later the same day, blood pressure 
readings of 124/90, supine, and 120/96, sitting, were 
recorded.  The next day, blood pressure readings of 130/90 
and 130/76 were recorded.  X-ray examination of the chest 
revealed no active disease with normal-sized heart noted.  An 
echocardiogram evaluation was within normal limits.  The 
veteran was discharged with a principal diagnosis of pre-
syncope, and a secondary diagnosis of, among other things, 
essential hypertension.  

An RO hearing before a local hearing officer was held in 
November 1992.  During the hearing, the veteran complained of 
nosebleeds, headaches, dizziness, fainting, and blurred 
vision associated with his service-connected hypertension.  
The veteran cited five to seven visits to the emergency room 
for treatment of syncope.  

The RO obtained records from Presbyterian Medical Center of 
Philadelphia.  The records show that, in April 1992, the 
veteran was treated in the emergency room for headaches, 
dizziness, and chest pain.  X-ray examination of the chest 
revealed unremarkable findings.  A blood pressure reading of 
134/102 was recorded.  The veteran was told that he 
experienced an episode of vertigo.  The veteran was 
provisionally diagnosed with upper respiratory infection with 
labyrinthitis.  The veteran left the emergency room before 
being fully discharged by medical personnel.  

The RO obtained updated VA medical records from the 
Philadelphia VAMC, dated from June to July 1992, indicating 
that the veteran was treated at the nutrition clinic.  A 
blood pressure reading of 140/112 was recorded on consult in 
June 1992.  In July 1992, the veteran underwent follow-up 
evaluation.  A blood pressure reading of 132/100 was 
recorded.  The nutrition counsel advised the veteran to 
monitor his weight and control his hypertension, with an 
ideal blood pressure reading of less than 140/90.  

In July 1995, the Board remanded the case for further 
evidentiary development.  Specifically, the Board requested 
that the RO afford the veteran a VA examination by a 
cardiovascular specialist.  

A VA cardiovascular examination was provided in October 1995.  
The VA examiner noted a medical history of hypertension, with 
multiple readings in 1992 showing diastolic readings ranging 
from 70 to 105.  The examination report indicated that the 
results of laboratory tests were essentially normal.  
Electrocardiogram (EKG) measurement revealed mild T-wave 
abnormalities, but no evidence of left ventricular 
hypertrophy.  On physical examination, the veteran had a 
blood pressure reading of 160/105 recumbent, decreasing to 
150/95 after 10 minutes.  Daily blood pressure readings from 
August 28, 1995, to September 1, 1995, revealed diastolic 
ranges from 87 to 110 and heart rates from 110 to 92.  The VA 
examiner diagnosed mild hypertension.  There was no evidence 
of any increase in severity of hypertension, and the 
veteran's symptoms were not attributable to the condition.

Following RO requests for private medical records, Eugenia 
Hospital submitted records dated in 1993.  According to the 
records, the veteran was hospitalized for psychiatric 
illness.  A past medical history of high blood pressure was 
noted, as well as antihypertensive prescriptions.

The Belmont Center (Einstein Healthcare Network) also 
submitted private medical records, dated from 1992 to 1994.  
The clinical records pertained primarily to treatment of the 
veteran's psychiatric disability.  In October 1992, the 
veteran was voluntarily committed.  On physical examination, 
the veteran was normal, except for complaints of chest pain 
that the veteran related to hypertension.  Electrocardiogram 
(EKG) measurement was normal.  Blood pressure readings were 
120/92 and 122/102.  The veteran was diagnosed with, among 
other things, hypertension.  Again, in June 1993, the veteran 
was voluntarily committed.  On admission, the veteran's blood 
pressure was 118/90.  The veteran was followed medically due 
to constant complaints of headaches and high blood pressure.  
The VA physicians increased the veteran's prescription 
intake; however, his blood pressure was still unstable at the 
time of discharge at around 140 systolic, and over 100 
diastolic.  

The RO obtained complete treatment records from Lebanon VAMC, 
dated February 1982 to September 1990, where the veteran 
primary underwent psychiatric treatment.  In relevant part, 
blood pressure readings recorded from May 1990 to August 1990 
included 120/90, 130/100, and 140/100.

The RO received additional treatment records from the 
Coatesville VAMC.  The veteran underwent psychiatric 
treatment from May to October 1994.  During the commitment 
period, the veteran underwent laboratory testing, including a 
chest x-ray and EKG, the results of which were normal.  

VA outpatient treatment records from Philadelphia VAMC 
indicate that the veteran arrived for a blood pressure check 
in January 1995.  A blood pressure reading of 142/82 was 
recorded.  The next month, the veteran's blood pressure was 
recorded as 158/110; a diagnosis of uncontrolled hypertension 
was provided.  In April 1995, the veteran's blood pressure 
was 180/140.  In May 1995, blood pressure readings of 145/110 
and 160/110 were recorded.  The veteran's blood pressure 
measured 168/111 in June 1995.  In October 1995, the veteran 
was treated for complaints of chest pain, along with mild 
headaches and dizziness.  A blood pressure reading of 141/94 
was recorded; EKG measurement was normal.  The VA physician 
diagnosed atypical chest pain and hypertension.  According to 
VA psychiatric treatment notes dated in August 1996, a blood 
pressure reading of 172/120 was recorded.

The veteran underwent VA examination in January 1997.  An 
overview of the veteran's medical history was recited in the 
examination report.  It provided that the veteran had a long- 
standing history of headaches and nosebleeds.  In 1990, the 
veteran was examined by a VA neurologist, who determined that 
the veteran's headaches had no relationship with his 
headaches.  The VA examiner concurred that there was no 
relationship between the veteran's high blood pressure and 
his headaches.  In addition, the VA examiner noted no 
evidence of record reflecting medical care for nosebleeds.  
By the veteran's reporting of nose bleeding, he had never 
underwent medical evaluation for nosebleeds.  The VA examiner 
determined that the veteran's described nosebleeds were minor 
and no progressive nose pathology was found.  The VA examiner 
stated that the veteran was not known to have suffered any 
complications of high blood pressure to date.  It was noted 
that the veteran's blood pressure had reached 175/120; 
however, the veteran's blood pressure was mostly lower and 
often normotensive.  The VA examiner also noted that the 
veteran was not cooperative in adhering to his 
antihypertensive regimen.  On examination, the VA examiner 
recorded blood pressure readings of 150/110, 140/110, and 
135/110.  It was noted that the fundi showed evidence of mild 
artery narrowing.  The chest examination was unremarkable, 
and the neck, groin, and pedal pulses were full.  There was 
no pedal edema.  Heart rate was measured at 98, which the 
examiner commented was "testimony" to the veteran's 
noncompliance with medication, noting that the pulse rate 
would have been no more than 60 if he were taking medication 
in the doses prescribed.  The examiner reiterated that the 
headaches were not related to the high blood pressure.  
Speculum examination of the anterior nose revealed no 
abnormalities.  In conclusion, the VA examiner admitted that 
high blood pressure could be contributory to the minor 
nosebleeds; however, there was no relationship between high 
blood pressure and the veteran's headaches.  The VA examiner 
diagnosed high blood pressure, uncomplicated to date.

Following Board remand in September 1998, the RO pursued 
additional evidentiary development.  Update records were 
obtained from the Coatesville VAMC.  According to the 
records, the veteran was admitted in September 1997 for 
psychiatric treatment.  A blood pressure reading of 184/114 
was recorded.

In response to RO inquiry, Abington Memorial Hospital 
submitted records reflecting hospitalization for psychiatric 
treatment from June to July 1998.  A blood pressure reading 
of 150/98 was recorded.  

The RO obtained the Social Security Administration (SSA) 
administrative and medical records related to the veteran's 
Social Security disability benefits award.  The veteran 
underwent examination for disability determination purposes 
in March 1989, November 1990, and May 1996.  In each report, 
hypertension was noted as an ongoing medical problem.

Updated treatment records were received from the Philadelphia 
VAMC showing hospitalization for left finger cellulitis in 
November 1996.  Vital signs taken during the veteran's 
hospitalization included blood pressure readings of 131/87, 
148/100, 150/101, 169/121, 170/110, and 172/113.

The RO obtained the veteran's private medical records from 
City Avenue Hospital, dated from April to June 1999.  
According to the records, the veteran was monitored as an 
inpatient with complaints of chest pain in May 199.  During 
hospitalization, the following blood pressure readings were 
recorded:  142/90, 136/94, 121/85, 122/80, 142/89, and 
144/89.  A cardiologist diagnosed slightly increased 
hypertension.  

The veteran underwent VA examination in May 2000.  According 
to the VA examiner, to date, the veteran had no complications 
of high blood pressure.  The VA examiner cited a December 
1996 EKG showing no evidence for left ventricular 
hypertrophy, no chamber enlargement, and normal systolic 
function.  The VA examiner also cited blood pressure reading 
of 136/92 on March 1, 1998; 134/81 on May 4, 1999; 111/72 on 
May 5, 1999; and 144/89 on May 6, 1999, as noted in the 
medical evidence previously of record.  On examination, the 
veteran's blood pressure was 170/110 and 160/108.  Two days 
later, the veteran's blood pressure was 190/118.  On May 16, 
a blood pressure reading of 184/120 was recorded; on May 17, 
a blood pressure reading of 160/100 was recorded.  The 
veteran assured the VA examiner that he was taking his 
medicines; however, he declined prescription for additional 
medicines used to treat high blood pressure.  The VA examiner 
concluded that the veteran's systolic blood pressure was 
predominantly between 160 and 199, and the diastolic 
pressures were predominantly between 110 and 119.  The VA 
examiner diagnosed high blood pressure, inadequately treated 
and uncomplicated.  An EKG showed normal left ventricular 
function with moderate concentric hypertrophy, mild aortic 
insufficiency, both of which could be considered secondary to 
hypertension.  The VA examiner noted that there were no 
observable symptoms of hypertension, so he could not 
characterize any symptomatology.  

Additional records were received from the Philadelphia VAMC.  
Vital signs recorded in January and March 1998 included blood 
pressure readings of 120/92 and 136/92, respectively.  In 
October 2000, the veteran was treated for wounds due to an 
animal bite.  Blood pressure readings of 170/112 and 158/101 
were recorded.  On follow-up evaluation the same month, the 
veteran complained of uncontrolled hypertension and 
headaches.  The veteran's blood pressure was 170/122.  In May 
2001, the veteran reported that he attend a health fair and 
discovered his blood pressure was 220/120.

II.  Analysis

The veteran and his representative contend that the veteran's 
service-connected hypertension is more disabling than 
currently evaluated and warrants the next higher schedular 
rating of 40 percent.  

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Specified diseases and injuries are identified by separate, 
numerical diagnostic codes, subdivided by percentages of 
disability.  Id.  Where there is a question as to which of 
two percentage-evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under the rating criteria effective prior to January 12, 
1998, hypertensive vascular disease was evaluated as follows:

7101  Hypertensive vascular disease 
(essential arterial hypertension):
Diastolic pressure predominantly 130 or more 
and severe symptoms..........................................................60
Diastolic pressure predominantly 120 or more 
and moderately severe 
symptoms..................................................40
Diastolic pressure predominantly 110 or more, 
with definite 
symptoms...............................................................
..20
Diastolic pressure predominantly 100 or 
more................10

Note (1): For the 40 percent and 60 percent 
ratings under code 7101, there should be 
careful attention to diagnosis and repeated 
blood pressure readings.
Note (2): When continuous medication is shown 
necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 
100 or more, a minimum rating of 10 percent will be 
assigned.

38 C.F.R. § 4.104, DC 7101 (1997).

During the pendency of this appeal, the schedular criteria 
for evaluating hypertension were revised.  See 62 Fed. Reg. 
65,207, 65,214 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative appeal has been concluded, the version more 
favorable to the veteran must be applied (unless Congress 
provided otherwise, or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so).  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Effective January 12, 1998, the revised rating criteria for 
hypertensive vascular disease are as follows:

7101  Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension):
Diastolic pressure predominantly 130 or 
more....................60
Diastolic pressure predominantly 120 or 
more.................40
Diastolic pressure predominantly 110 or more, 
or; systolic
pressure predominantly 200 or 
more..................................20
Diastolic pressure predominantly 100 or more, 
or; systolic
pressure predominantly 160 or more, or; 
minimum evaluation
for an individual with a history of diastolic 
pressure
predominantly 100 or more who requires 
continuous
medication for 
control..................................................
...10

Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings 
taken two or more times on at least three 
different days.  For purposes of this 
section, the term hypertension means that the 
diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic 
hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 
90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part 
of the condition causing it rather than by a 
separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2002).

In this case, the RO has, as directed by the Board, 
considered the veteran's claim for an increased rating for 
hypertension under both the former and the revised applicable 
criteria.  Hence, there is no due process bar to the Board 
doing likewise, applying the more favorable result.  

Considering the pertinent evidence of record in light of both 
the former and the revised criteria, the Board finds no basis 
for assignment of a higher evaluation for the veteran's 
hypertension.  A rating in excess of 20 percent for service-
connected hypertension is not warranted under either version 
of the rating schedule, as the veteran's diastolic pressure 
readings of record have not been predominantly 120 or more.  
38 C.F.R. § 4.104, DC 7101 (1997 & 2002).  The pertinent 
evidence of record, spanning 1990 to 2002 and including over 
seventy blood pressure readings, provides only five reports 
of diastolic pressure readings of 120 or more, as follows:  
the September 1990 VA examination report; the April 1995 and 
November 1996 Philadelphia VAMC treatment reports; the May 
2000 VA examination report; and the October 2000 Philadelphia 
VAMC treatment report.  These hardly constitute predominant 
diastolic readings under either the former or revised 
criteria.  Moreover, as the revised version of the rating 
schedule makes clear, acute episodes of uncontrolled 
hypertension, alone, do not suggest an increase in disability 
warranting a higher rating.  38 C.F.R. § 4.104, DC 7101 
(2002).  Furthermore, by VA examination reports of October 
1995, January 1997, and May 2000, there is no clinical 
evidence that the veteran experiences any significant 
symptoms due to hypertension.  As neither the required 
predominant diastolic readings, or at least moderately severe 
symptoms associated with hypertension are not shown, the 
criteria for at least the next higher, 40 percent evaluation 
for hypertension under the former applicable criteria are not 
met.  38 C.F.R. § 4.104, DC 7101 (1997).  

The Board acknowledges the veteran's complaints of worsening 
symptoms of hypertension.  However, as indicated above, the 
assignment of disability ratings for hypertension in excess 
of 20 percent (under the former and revised applicable 
criteria) is derived from predominant diastolic readings, 
which the Board has no discretion to interpret.  As noted 
above, along with the requirement for predominant diastolic 
blood pressure readings, the award of more than a 20 percent 
evaluation for hypertension under the former criteria was 
also based on the severity of symptoms associated with 
hypertension.  In this case, the Board notes that, no only do 
the blood pressure readings cited to above not establish 
predominant diastolic readings of 120 or more, but that the 
October 1995 VA examiner determined that the veteran's 
symptoms were not related to hypertension; the January 1997 
VA examiner characterized the veteran's reported nose 
bleeding symptoms as minor, with clear evidence of no 
progressive nose pathology; and the May 2000 VA examiner 
observed no symptoms of hypertension.  The veteran has not 
presented any contrary medical evidence.  While more recent 
medical evidence yielded blood pressure readings and other 
results to support the veteran's alleged increase in 
symptoms, it is notable that the veteran has not reported any 
pertinent treatment for hypertension since the May 2000 
examination, and the veteran failed to report for the 
recently scheduled March 2003 VA examination.  Hence, the 
Board has no choice but to base its evaluation on the 
evidence already of record.  As indicated above, such 
evidence does not support the veteran's claim for a higher 
evaluation under either the former or revised applicable 
criteria.

For all the foregoing reasons, the Board must conclude that 
the criteria for an evaluation in excess of the current 20 
percent assigned for the veteran's hypertension have not been 
met, and that the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

A rating in excess of 20 percent for hypertension is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

